      Case 4:20-cv-00256-MW-MAF Document 18 Filed 10/27/20 Page 1 of 1




                   IN THE UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF FLORIDA
                           TALLAHASSEE DIVISION

STONEY GLENN,
D.O.C. # A51181,

      Plaintiff,

v.                                         Case No. 4:20cv256-MW/MAF

OFFICER WILLIS, and
OFFICER MAXWELL,

     Defendants.
___________________________/

                        ORDER ACCEPTING AND ADOPTING
                         REPORT AND RECOMMENDATION

      This Court has considered, without hearing, the Magistrate Judge's Report

and Recommendation. ECF No. 17. Upon consideration, no objections having been

filed by the parties,

      IT IS ORDERED:

      The report and recommendation is accepted and adopted as this Court’s

opinion. The Clerk shall enter judgment stating, “This case is DISMISSED for

failure to prosecute and failure to comply with a Court order, and all pending

motions are DENIED.” The Clerk shall also close the file.

      SO ORDERED on October 27, 2020.
                              s/Mark E. Walker
                              Chief United States District Judge
